UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.: 000-51879 IRON MINING GROUP, INC. (Exact name of registrant as specified in its charter) Florida 26-1095171 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 295 Madison Ave, 12th Floor, New York, NY (Address of principal executive offices) (Zip Code) (646) 389-3070 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨ Noý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨No ý The aggregate market value of the registrant’s voting common stock held by non-affiliates as of June 30, 2010, based upon a closing price reported for such date on the OTC Bulletin Board of $0.95, was $13,300,000. As of April 19, 2011, the registrant had 91,743,164 shares of its common stock issued and 69,743,164outstanding. TABLE OF CONTENTS PAGE PART I ITEM 1. Business. 1 ITEM 1A. Risk Factors. 4 ITEM 1B. Unresolved Staff Comments. 4 ITEM 2. Properties. 4 ITEM 3. Legal Proceedings. 5 ITEM 4. (Removed and Reserved). PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 ITEM 6. Selected Financial Data. 7 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 7 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk. 10 ITEM 8. Financial Statements and Supplementary Data. 10 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 11 ITEM 9A. Controls and Procedures. 11 ITEM 9B. Other Information. 11 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 12 ITEM 11. Executive Compensation. 15 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 16 ITEM 14. Principal Accounting Fees and Services. 17 PART IV ITEM 15. Exhibits, Financial Statement Schedules. 18 SIGNATURES PART I ITEM 1. BUSINESS Description of Business Iron Mining Group, Inc. (“IMG” or the “Company”) was organized on September 17, 2007, under the laws of the State of Florida.IMG is a global iron ore mining company with its initial focus in Latin America.The Company participates in the global iron ore market through the acquisition and development of strategic properties and reserve assets, with current iron ore operations in Chile and new operations in Mexico.The Company’s common shares are currently quoted on the OTC Markets OTCQB under the symbol “IRNN.” The Company has entered this marketplace at a time when the world’s largest iron ore consumer, China, seeks to alter the status quo by shifting power away from the traditional iron ore producers.Leading the way in the iron ore markets, China has continued to emerge as a dominant force with overwhelming demand for this steel-making raw material.IMG is positioned to emerge as a key partner and solution provider to Chinese steel groups, having assembled a team of senior steel industry professionals in China to continue developing its relationships with buyers and investment partners in this critical market.The Company has signed two multi-year, multi-billion dollar iron ore off-take agreements with Tianjin Bohai Steel Group, China’s 7th largest consolidated steel group, and Shandong Wanbao Group Co., Ltd., a leading Chinese import company (each a “Buyer” and collectively, the “Buyers”).Collectively, the Buyers have agreed to purchase up to 15,000,000 metric tons of iron ore per year for five or more years.These direct iron ore contracts represent a significant source of power for the Company as it seeks to complete acquisition and joint venture transactions throughout Latin America. IMG is working diligently to deliver its first shipment of iron ore to its Chinese Buyers.The Company seeks to accomplish this business objective as well as hopes toelevate the listing of its common stock to a senior exchange, such as the NYSE Amex Equities or NASDAQ Capital Market in the near future. Iron Ore Cluster Growth Plan Due to the enormous volumes of material involved in the successful mining and exportation of iron ore, logistics and infrastructure play an essential role in determining the success of any project or company.As IMG has advanced in Chile and Mexico, the importance of existing infrastructure and the ability to develop and expand infrastructure capacity in the future has shown to be of paramount importance.Very simply, logistics can make or break the success of any mining project.Accordingly, the Company plans to identify, acquire and develop iron ore properties within proximity to existing and future port sites such that, at all times, production is sufficient to maximize the available regional export capacity.The Company has named this plan the Iron Ore Cluster Development & Expansion Plan, with each of these regional groups of mines hereafter referred to as a “cluster.”Cluster locations shall be selected based on a number of strategic factors, such as projected port growth, regional political landscape, community involvement and temperament, and economic growth forecasts, to name a few.IMG is actively developing four (4) Iron Ore Clusters in Mexico and three (3) in Chile, with each Cluster having at least one current port and one current IMG portfolio or target mining project.In Mexico, IMG is developing: (i) Sonora Iron Ore Cluster; (ii) Sinaloa Iron Ore Cluster; (iii) Manzanillo Iron Ore Cluster; and (iv) Lazaro Cardenas Iron Ore Cluster.In Chile, IMG is developing: (i) Antofogasta Iron Ore Cluster; (ii) Atacama Iron Ore Cluster; and (iii) Coquimbo Iron Ore Cluster. Minera Iron Mining Group Chile, Ltda. On November 19, 2010, the Company completed a performance-based stock acquisition of 100% of the stock of CIM Mineral Investors, S.A. which is the 99.9% owner of Minera Iron Mining Group Chile, Ltda. (“IMG Chile”, formerly Chile Inversiones de Minerales, Ltda.), a Chilean iron ore mining company with experienced management and a substantial portfolio of iron ore deposits in Chile.IMG Chile currently holds the mineral rights to three iron ore properties in the Chile’s II, III & IV Regions.The Company has named these properties the “Tocopilla Iron Sands Mine” (Region II), “Atacama Desert Iron Ore Mine” (Region III), and the “La Serena Iron Sands Mine” (Region IV), respectively.IMG Chile has established agreements to utilize regional ports adjacent to each project to load and deliver ships of 30,000 to 50,000 metric tons capacity.IMG Chile has signed additional investment letters of intent to acquire additional iron ore deposits while it increases its shipping logistics infrastructure with an aggressive port expansion plan throughout the country. Chile Cluster Growth Plan:In Chile, IMG is focusing on the development of mining projects for its own portfolio and has laid out a plan aimed at achieving both limited production & export in the short term and also significant reserve and production growth over the long term, with these opportunities falling into two distinctly different areas: (i) desert iron sands and bedrock projects, of which it has one 18,000 acre project and several target opportunities under evaluation; and (ii) ocean iron sands projects, of which it has two beachfront projects within its portfolio with plans to secure numerous additional marine concessions on Chile’s northern coast. 1 (i) Desert iron sands projects: This project type is advantageous in its reduced timeline for obtaining all necessary governmental project commercialization approvals due to remoteness from populated areas and thus its limited environmental impact.Further, IMG’s largest customer, Tianjin Bohai Steel Group has expressed tremendous interest in the iron ore from projects of this type, pledging significant financial support in their development and heightening IMG’s near-term focus in this area.IMG is currently completing final drilling and project engineering studies ahead of planned mining beginning in the third quarter of 2011, while also seeking to acquire additional regional desert concessions; and (ii) Ocean iron sands projects: IMG is currently navigating the 12-15 month marine concession and ocean environmental approval application process before accessing the vast, rich iron ore deposits believed to be located along the ocean floor along a tectonic fault line and volcanic hotbed immediately off Chile’s coast.Applications are in process for each of the Company’s two current coastal projects.There is precedent in place for obtaining these permits, as they have historically been granted to gold mining operations, however not yet for iron ore.IMG is actively applying for additional marine concessions in the regions of its existing beach iron sands projects and aims to extend its existing beach concessions further inland by securing additional existing but unexploited adjacent concessions. Atacama Iron Ore Cluster Port of Caldera: This medium size port located in Chile’s third region, Atacama, is privately owned and under contract for use by IMG Chile.Due to the size of the port and the depth of the channel, the maximum size vessel that Caldera can accommodate is a “Handymax” or 50,000 metric ton vessel.Based on current usage, the port can accommodate an additional five (5) 50,000 metric ton ships (Handymaxes) per month for IMG Chile (totaling 250,000 metric tons per month). Port of Barquito: This medium size port located in Chile’s third region, Atacama, is privately owned and currently not being utilized.IMG is currently negotiating with the owners to resume operations of this facility for exclusive use by the Company – nominal refurbishment will be required to resume operations.The size of the port and the depth of the channel sufficient to accommodate a “Handymax” or 50,000 metric ton vessel.Anticipated loading rates would potentially allow IMG Chile to load five (5) 50,000 metric ton ships per month for (totaling 250,000 metric per month).IMG Chile aims to have the Barquito Port operational in time for its initial shipments of iron ore from the Atacama Cluster in 2011. Atacama Desert Iron Ore Mine:The IMG Chile Atacama Desert Iron Ore Mine is a collection of 40 mineral exploration concessions spanning more than 18,000 acres in the “iron belt” of Chile’s Atacama Desert.Within the property, iron ore is known to be distributed across three different physical forms, which, in order of ease of exploitation, are (i) iron sands, (ii) crushed surface “granza” rocks and (iii) bedrock “vein” formations.We are currently beginning a strategic exploration and drilling campaign as we prepare to begin iron sands production in 2011.This property is thought, based on preliminary geological estimates, to contain approximately 40 million metric tons of high-grade recoverable “≥64.5% Fe” iron ore within the surface “iron sands.”Furthermore, based on initial magnetic imaging surveys, it is thought that the unexplored mountainous bedrock formations within the property contain substantial quantities of recoverable iron ore. The Company is currently beginning a strategic exploration and drilling campaign on the concessions already in its portfolio as it prepares to begin iron sands production in 2011.IMG will begin by launching a pilot sands separation plant in the second half of 2011, with production capacity of 5,000 metric tons per month.The Company looks to enter full-scale commercial production in 2012, with an anticipated average monthly output of 100,000 metric tons. Coquimbo Iron Ore Cluster Port of Coquimbo: This medium size port located in Chile’s fourth region, Coquimbo, is publicly owned and available for use by IMG Chile.Due to the size of the port and the depth of the channel, the maximum size vessel that Caldera can accommodate is a “Handysize” or 30,000 metric ton vessel.Based on current usage, the port can accommodate an additional five (5) “Handysize” ships per month for IMG (totaling 150,000 metric tons per month, expandable up to 240,000 metric tons per month based on infrastructure enhancements). La Serena Iron Sands Mine:IMG Chile currently owns 50% of the La Serena Iron Sands Mine project along the northern border of Chile’s fourth region, Coquimbo – an increase to 70% ownership is set to occur in the near future based on repayment of pre-existing contingent debt through iron ore revenues.The project includes an existing mineral exploitation concession and a pending marine exploration concession.Based on studies completed by the University of Santiago in 2009, the property is believed to contain up to 66,500,000 metric tons of recoverable high-grade iron ore located within the sands along the beach and on the adjacent ocean floor – access to which is subject to the Company receiving approval of a proposed marine concession.The previous owners of this property were operating without the necessary environmental approvals and were thus prohibited from mining further.IMG Chile is actively working to restore this project to good standing in the eyes of the local government and community.Recently amended environmental regulations have dictated that we begin our mining activity on the beach in the area above the high-tide line, with the areas below the high tide line and out onto the ocean floor to follow.The Company is beginning a strategic exploration and drilling campaign and preparing to begin iron sands production summer 2011. 2 Antofogasta Iron Ore Cluster Port of Tocopilla: This medium size port located in Chile’s second region, Antofogasta, is privately owned by Soquimich Comercial S.A. (a Chilean hydrothermal company exporting sodium & potassium nitrate).Due to the size of the port and the depth of the channel, the maximum vessel that Tocopilla can accommodate is a “Handysize” or 30,000 metric ton vessel. The port is available for use by IMG and management is currently negotiating a usage agreement.Based on current usage, the port can accommodate an additional four (4) 30,000 metric ton Handysize ships per month (totaling 120,000 metric tons per month, expandable up to 240,000 metric tons per month based on infrastructure enhancements). Tocopilla Beach Iron Sands Mine:IMG Chile is actively working with the local municipalities in the city of Tocopilla in Chile’s second region, Antofogasta, to finalize the details of a proposed project to clean a contaminated beach adjacent to a local mineral port.The beach in question, which spans two kilometers by one half kilometer, contains rich natural iron ore deposits in its iron sands.Based on preliminary geological estimates, the property is thought to contain approximately 5,700,000 metric tons of recoverable iron ore within the beach sands and 40,000,000 to 80,000,000 metric tons along adjacent ocean floors soon to be secured with a marine concession.It is our goal to begin iron ore production by 2012. Hierro IMG Mexico, S.A. IMG has come to recognize Mexico as an under-developed and fragmented iron ore market similar to Chile with the potential to achieve greater prominence in the global seaborne trade of iron ore.The Company has established an operating subsidiary, Hierro IMG Mexico, S.A. de CV (“IMG Mexico”) and assembled an on-the-ground management team to lead the day-to-day operations, setting aggressive growth targets for 2011 and afterward.In Mexico, IMG is seeking opportunities to leverage its direct Chinese iron ore sales agreements, pending equipment financing lines and its status as a publicly listed U.S. company to position itself as a solution provider to undercapitalized and resource-deficient junior miners without viable alternatives for successfully developing and exploiting their iron ore assets.The Company has established a market entry plan consisting of three types of potential transaction structures: (i) IMG Co-OP Patio:The first type of structure IMG will pursue in Mexico will be the Cash Co-Op Patio. In these cases, the Company will enter into short and long-term contracts with many junior miners allowing IMG to purchase either finished crushed goods ready for export or raw iron ore material that needs crushing and separation.The Company will pay cash for this product while having no financial investment or ongoing operating risk. On its patio(s) IMG will have crushing and magnetic separation equipment to produce finished iron ore, which we be loaded onto ships and export to China.IMG has hired a knowledgeable and experienced Mexican production and quality control manager to run the first patio facility in Manzanillo, Mexico and aims to buy its first iron ore in the second quarter of 2011. (ii) Joint Venture Investment with Exclusive Supply Agreement:This program is setup such that IMG Mexico will advance machinery and working capital to select junior minors.Most importantly, within each transaction of this type, the Company will secure exclusive right to 100% of a mine’s production many years into the future for very little upfront cost, allowing IMG to manage its own long-term sales agreements with its Chinese Buyers.This program allows IMG to quickly recoup its initial investment while getting access to long-term supplies of iron ore at lower fixed prices.The Company has signed two transactions of this type and has several additional opportunities under negotiation. (iii) Mine Acquisition & Development:Similar to the Company’s activities in Chile, IMG will take select opportunities to acquire and develop its own iron ore mines in Mexico.With this type of transaction, the Company will secure long-term reserves and be in direct control of mine operation.In such transactions, IMG anticipates booking reserves as assets and mining iron ore for a lower cost than in either of the above transaction structures. Manzanillo Iron Ore Cluster Port of Manzanillo: This publicly owned port is located in the city of Manzanillo, Colima, Mexico.Due to the size of the port and the depth of the channel, the maximum size vessel that Manzanillo can accommodate is a 100,000 metric ton “Mini-Cape” vessel.Based on current usage, the port can accommodate up to three (3) additional Mini-Capes per month for IMG (totaling 300,000 metric tons per month).Alternatively, IMG can load and export up to five 70,000 metric ton Panamax vessels per month, at a marginally greater cost per metric ton. 3 Sinaloa Iron Ore Cluster Port of Topolobampo: This publicly owned port is located in the city of Los Mochis, Sinaloa, Mexico.Due to the size of the port and the depth of the channel, the maximum size vessel that Manzanillo can accommodate is a 50,000 metric ton “Handymax” vessel.Based on current usage, the port can accommodate up to ten (10) additional such vessels per month for IMG (totaling 500,000 metric tons per month).Alternatively, IMG can partially load 70,000 metric ton vessels with 50,000 metric tons and send them south to the port of Manzanillo for further loading. Sonora Iron Ore Cluster Port of Guaymas: This publicly owned port is located in the city of Guaymas, Sonora, Mexico.Due to the size of the port and the depth of the channel, the maximum size vessel that it can accommodate is a 60,000 metric ton “Panamax” vessel.Based on current usage, the port can accommodate up to six (6) additional such vessels per month for IMG (totaling 300,000 metric tons per month).Alternatively, IMG can partially load 70,000 metric ton vessels with 50,000 metric tons and send them south to the port of Manzanillo for further loading. Lazaro Cardenas Iron Ore Cluster Port of Lazaro Cardenas: This publicly owned port is located in the city of Lazaro Cardenas.Due to the size of the port and the depth of the channel, the maximum size vessel that it can accommodate is a 50,000 metric ton “Handymax” vessel.Based on current usage, the port can accommodate up to four (4) additional such vessels per month for IMG (totaling 200,000 metric tons per month).Alternatively, IMG can partially load 70,000 metric ton vessels with 50,000 metric tons and send them north to the port of Manzanillo for further loading. Summary In its four current Mexico Iron Ore Clusters, IMG has begun establish its cash iron ore buying Co-Op patios with supply agreements currently being negotiated at the ports of Topolobampo and Manzanillo. Further, the Company has already signed Letter of Intent for Investments in iron ore projects in its Sonora and Manzanillo Clusters, establishing a path to long-term, scalable production in these regions. With the availability of existing port loading capacity in this market and additional projects under negotiation, IMG aims to begin exporting iron ore from Mexico to China in the second quarter of 2011, generating immediate cash-flow, with a steady increase in monthly export volumes and resulting earnings to follow this seminal first shipment. ITEM 1A. RISK FACTORS Not applicable to smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable to smaller reporting companies. ITEM 2. PROPERTIES The Company’s principal executive office is located at 295 Madison Ave., 12th Floor, New York, NY, 10067.The office has a monthly lease rate of $2,000.The Company has an additional office in Marina Del Rey, CA.The monthly lease rate is $3,500 per month and is paid to a related party.The Company leases an additional property in the City of Manzanillo, State of Colima, Mexico, at a monthly lease rate of $4,900 per month.The Company leases an additional property in Santiago, Chile, at a monthly lease rate of $1,000 per month.All leases are month-to-month and can be terminated with a 30-day notice. ITEM 3. LEGAL PROCEEDINGS On October 15, 2010, the Company was served by plaintiff Mr. Sterling Pardoe McGregor, individually, for a wrongful termination of employment by a former contract consultant of a related entity to the Company with additional claims of trading losses of an account that was not related to the Company, but associated by related parties and contracts.Private Placement Exchange Services, Inc. defined Benefit Pension Plan was named as an additional secondary defendant. The Company believes that this lawsuit has no basis and at no time was the contactor ever contracted, paid or associated with the Company, but was associated as a contractor with other WorldVest branded entities and as such has added the Company as a defendant.The Company has filed an answer to this complaint and plans to rigorously defend itself against this claim. 4 The Company believes that this litigation has no merit and will have no material adverse effect on our financial condition or results of operations. Besides the above action there are no other actions, suits, proceedings, inquiries or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of oursubsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Other than the matter outlined above, we are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4. (REMOVED AND RESERVED) 5 PART II ITEM 5.MARKET FOR REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES (a) Market Information Our common stock was quoted on the OTC Bulletin Board (“OTCBB”) under the symbol “CTLV” beginning in January 17, 2008, and under the symbol “WOVT from July 23, 2009 to November 10, 2010, where it began trading on the OTCBB and the OTCQB under the symbol “IRNN”.On February 23, 2010, the Company dropped its listing from the OTCBB and now trades exclusively on the OTCQB. The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control. In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Quarter ended High Low March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ June 30, 2009 $ $ March 31, 2009 $ $ (b) Holders There are approximately 100 shareholders of our common stock and each shareholder of our common stock is entitled to one vote for each share on all matters submitted to a stockholder vote. (c) Dividends Since inception we have not paid any cash dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. The Company’s 4,000,000 outstanding shares of preferred stock currently have a 9% dividend that is paid quarterly by the issuance of 90,000 shares of common stock.This dividend is booked at the average price of the common stock during each quarter. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our board of directors may deem relevant. (d) Securities authorized for issuance under equity compensation plans. Equity Compensation Plan Information The following table sets forth certain information as of April 19, 2011, with respect to compensation plans under which our equity securities are authorized for issuance: (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation Plans approved by Security holders Equity compensation None Plans not approved By security holders 6 Recent Sales of Unregistered Securities During 2010, the Company issued 763,572 shares of the Company’s common stock in the aggregate. ITEM 6.SELECTED FIANANCIAL DATA Not applicable because we are a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the Consolidated Financial Statements and Notes thereto appearing elsewhere in this Form 10-K. The following discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 relating to future events or our future performance. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this prospectus. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. Plan of Operations We progressed tremendously as the Company continues to execute its business plan in 2011, progressing IMG in the Mexican and Chilean iron ore markets, while developing strong iron ore buying relationships.We continue to take incremental steps forward on all of our projects and set a foundation for the next several years while striving to secure additional high-quality iron ore projects in multiple markets on favorable terms.During the past 12 months, we have been able to attract a team of specialized individuals to guide IMG through the remainder of the development stage as we enter to commercial iron ore production and revenue growth. The current plan will be to pursue various property acquisitions aimed at the consistent growth in monthly iron ore exports to China. We believe that we have an enormous opportunity, in both Mexico and Chile, to cement our position as a significant market participant in these next big global iron ore producing countries.In the near term, we remain highly-focused on generating cash flow and subsequent earnings growth through loading and exporting the first shipload of minerals from our Mexico Co-Op and Joint Venture projects.In parallel, over the next twelve 12 months, we plan to continue developing our existing mine development projects in both markets toward commercial production, while also acquiring additional strategic iron ore assets with the consolidated goal of maximizing both earnings per share and the net asset value of our investment portfolio. Currently, due to differences in market regulatory environments and project financing requirements, our portfolio mining projects in Mexico are positioned to reach commercial production within a shorter timeline than those in Chile. The Chilean market remains an integral component of the long term value proposition of IMG, however based both on the identification of competing opportunities in other markets as well as differences in the regulatory processes in Chile’s market, its emphasis and development timeline have been adjusted accordingly. We are confident that this modification will prove highly beneficial to the Company and its shareholders. Within IMG Mexico, we are aiming to develop our four existing iron ore Clusters; Sonora, Sinaloa, Manzanillo and Lazaro Cardenas, to grow monthly production and export rates to utilize all available port loading capacity.Wehope to begin exporting iron ore purchased through our Co-Op Patios, initially in Manzanillo and Sinaloa, with similar operations to follow in Sonora and Lazaro Cardenas.Thereafter, we aim to finalize the relevant mining and environmental approvals required to begin mining activities on the properties within our pending joint ventures with a goal of regular monthly production in the second quarter of 2011. 7 Within IMG Chile, we aim to develop our four existing iron ore Clusters, in order of initial emphasis, Atacama, Coquimbo and Antofagasta, to grow monthly production and export rates such that we utilize all available port loading capacity.Shortly thereafter we aim to begin the execution of a port development and expansion initiative with financial and technical support pledged by our Chinese partners and additional financing planned to be sourced through our existing and future institutional investment partners. We aim to begin production on our Atacama Desert Iron Ore Mine project with the construction of a pilot mineral separation plant in the second half of 2011. Assuming successful execution and refinement of this preliminary mining plan, we aim to ramp to full-scale commercial production initially of 100,000 metric tons per month in early 2012. Simultaneously, we aim to continue the application process for obtaining marine concessions for each of our current ocean iron sands mining projects, the La Serena Iron Sands mine in the Coquimbo Cluster and the Tocopilla Iron Sands Mine in the Antofagasta Cluster.Upon the granting of these concessions, estimated to occur in early 2012, we aim to install specialized wet magnetic separation machinery provided by our Chinese partners and begin initial commercial production initially from each of these projects by the end of the third quarter of 2012. Furthermore, we aim to complete negotiations currently underway with additional mine acquisition and joint venture targets in both Mexico and Chile during the coming months, increasing our portfolio iron ore deposits with the goal of delivering ever-increasing monthly quantities ofiron ore against our current maximum monthly buying commitment of 1,500,000 metric tons, established by our initial two Chinese off take agreements. Finally, we aim to complete comprehensive JORC-compliant geological studies on each of our portfolio properties to prove existing mineral resources and enable us to book the full value of these assets on our Company’s balance sheet. During the remainder of 2011 and into 2012, wehope to guide Iron Mining Group through the following key milestones: · Close equipment credit lines and follow-on equity financing transactions as necessary to achieve established production goals; · Complete exploration and enter exploitation (commercial production) for all current projects with the goal of regular monthly iron ore exports from each of our seven (7) initial iron ore Clusters; · Make additional strategic acquisitions in both Mexico and Chile to fuel the growth in each of IMG’s seven current Latin American iron ore Clusters. · Submit application for listing of the Company’s common stock on the NYSE Amex Exchange. We plan to raise a minimum of USD $10 million in new capital into the Company through a Regulation D private placement offering, which we anticipate opening on April 21, 2011.The Company is hopeful to secure additional financial and operational resources from our Chinese steel group and institutional investment partners.Their involvement and endorsement further confirms our belief that the Company is in the right market, at the right time, and has assembled a strong portfolio of iron ore properties. Limited Operating History We have generated approximately two full years of financial information and have not previously demonstrated that we will be able to expand our business through an increased investment in our product line and/or marketing efforts.Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our new products and/or sales methods. If financing is not available on satisfactory terms, we may be unable to continue expanding our operations. Equity financing will result in a dilution to existing shareholders. Results of Operations For the year ended December 31, 2010, we have no iron ore mining related revenue. Total expenses related to the development of our iron ore business for the year ended December 31, 2010,totaled $1,402,856 resulting in a loss of $1,402,856.Total expenses of $1,402,856 for the period consisted of $942,584 for general and administrative expenses, $127,195 for investment banking expense, $201,406 for executive management compensation, $33,849 for rent expense, $94,925 derivative expense and $2,898 for depreciation expense.Additionally, we had interest expense of $382,936 consisting of interest to related parties of $218,710, non-related parties of $29,464 and interest expense of $134,762 related to debt discount for the year ended December 31, 2010. For the year ended December 31, 2009, we had no iron ore mining related revenue.Total expenses for the year ended December 31, 2009, totaled $342,635 resulting in an operating loss of $342,635.Total expenses of $342,635 for the period consisted of $106,078 for executive compensation, $161,335 for general and administrative expenses, $2,898 for depreciation expense, and $72,324 for rent expense.Additionally, we had interest expense of $803,161 to related parties and no interest expense to non-related parties for the year ended December 31, 2009. As described above, for the year ended December 31, 2010, we accounted for the merchant banking and consulting divestiture as “discontinued operations.”We wrote off all of our trade receivable assets of $323,430 related to the merchant banking and consulting operations, and recorded a net loss on discontinued operations of $743,431. 8 For the year ended December 31, 2009, we accounted for the merchant banking and consulting divestiture as “discontinued operations.” We recorded a net loss on discontinued operations of $988,283. As a result of the above, our consolidated net loss, including discontinued operations, for the year ended December 31, 2010 was $2,529,223, as compared to a consolidated loss of $2,134,078 for the year ended December 31, 2009. Liquidity and Financial Condition As of December 31, 2010, we had $2,597,486 in cash, $2,891,706 in total current assets and $4,505,798 in total current liabilities.Our current liabilities exceeded our current assets by $1,614,092 as of December 31, 2010. Also, at December 31, 2010, we had recorded $1,646,985 of long-term liabilities from discontinued operations. We believe we can satisfy our cash requirements for the next twelve months with our current cash, expected iron ore revenues and continued funding from our majority shareholder, IMG Stock Holdings, S.A. dba Javalon. However, completion of our plan of operation is subject to attaining adequate revenue and additional financing.We cannot assure investors that adequate revenues will be generated.In the absence of our projected revenues, we may be unable to proceed with our plan of operations.Even without adequate revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our profit, revenue, and growth goals. Per the Company’s Current Report on Form 8-K, dated August 27, 2010, and further amended on November 19, 2010 and March 31, 2011, the Company entered into a share exchange agreement for the purchase of 100% equity in CIM Minerals Investors, S.A., which owns 99.9% stock ownership interest in Minera Iron Mining Group Chile, Ltda., a Chilean iron ore mining company (“IMG Chile”, formerly and at the time of this transaction know as Chile Inversiones de Minerales, Ltda.).With the acquisition of IMG Chile, we added to our portfolio the mineral rights to multiple iron ore reserves within Chile’s Second, Third Regions and Fourth Regions, as well as critical contracts to utilize midsized regional ports adjacent to these reserve projects.We continue to work to develop these various iron ore mining opportunities along with complementary port and logistics infrastructure in Chile.In Chile, we employ only one (1) full-time employee, with additional contractors hired from time to time as necessary to provide specific professional or technical services.Finally, we maintain an office and consolidated living space in Santiago, Chile, for use by management when in the country. Subsequently, upon entering multiple mine development joint ventures in Mexico, the Company opened an office and consolidated living space in Manzanillo, Mexico for use by management when in the country.The Company currently employs ten (10) individuals in Mexico, with additional contractors hired from time to time as necessary to provide specific professional or technical services. Per the Company’s Current Report on Form 8-K, dated December 27, 2010, the Company received convertible financing of $3,300,000 to be used for the development of our existing and targeted iron ore projects in Chile and Mexico.We anticipate that our operational and general and administrative expenses for the next 12 months will be minimal and will be sufficiently accounted for through these funds.While we anticipate the purchase or sale of significant equipment, we aim to secure outside financing for to fund these transactions.We do not expect any significant additions to the number of employees.The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and our progress with the execution of our business plan. In the event we are not successful in reaching our initial revenue targets, additional funds may be required, and we may not be able to proceed with our business plan for the development and marketing of our core business.Should this occur, we would likely seek additional financing to support the continued operation of our business.We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future.Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 9 Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact our financial condition and results of operations, we view certain of these policies as critical. Policies determinedto be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Business Combinations During 2010, the Company transitioned from a global merchant bank to an iron ore mining company focusing on mining properties in Chile and Mexico. The following acquisitions completed by the Company were all accounted for under the purchase method of accounting and, accordingly, their results of operations have been consolidated or combined in the Company’s financial statements since the respective dates of acquisition. Revenue recognition In 2011, the Company anticipates being able to recognize revenue from the sale of iron ore against its purchase contracts from its two customers in China.Revenue from the sale of iron ore will be recognized at the time the product is loaded on a ship and said ship leaves port.All payments for product will be made through a letter of credit, which will be drawn against at the time ship is loaded and leaves port. Stock-based compensation The Company accounts for all compensation related to stock, options or warrants using a fair value based method whereby compensation cost is measured at the grant date based on the value of the award and is recognized over the service period, which is usually the vesting period. The Company uses the Black-Scholes pricing model to calculate the fair value of options and warrants issued to both employees and non-employees. Stock issued for compensation is valued using the market price of the stock on the date of the related agreement. Recent accounting pronouncements The Company has evaluated the recent accounting pronouncements through ASU 2011-02 and believes that none of them will have a material effect on the company’s financial statements, except for the following. In December 2010, the FASB issued ASU 2010-29 – “Business Combinations – Disclosure of Supplementary Pro Forma Information for Business Combinations”, ASU 2010-29 is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The Company does not expect a material impact of adopting ASU 2010-29 on our financial position, results of operations or cash flows of the Company; however, it will affect the disclosures in the footnotes. In December 2010, the FASB issued ASU 2010-28 - “Intangibles – Goodwill and Other—When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts”, ASU 2010-28 is effective for fiscal years and interim periods within those years, beginning on or after December 15, 2010.Early adoption is not permitted. We are currently evaluating the impact of ASU 2010-28 on our financial position, results of operations or cash flows of the Company. Off Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A.QUANTITIATIVE AND QUALITATIVE DISCLOUSURES ABOUT MARKET RISK Not applicable because we are a smaller reporting company. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Our financial statements, together with the independent registered public accounting firm's report, begin on page F-1, which appear at the end of this Annual Report. 10 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Our accountant is L.L. Bradford & Company, LLC, CPAs, independent certified public accountants. At no time have there been any disagreements with such accountants regarding any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. ITEM 9A.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures. Management is responsible for establishing and maintaining adequate controls over financial reporting. The Company’s disclosure controls and procedures are designed to ensure (i) that information required to be disclosed by the Company in the reports the Company files or submits under the Exchange Act of 1934, as amended (the “Exchange Act”), are recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms; and (ii) that information required to be disclosed by the Company in the reports it files or submits under the Exchange Act is accumulated and communicated to the Company’s management, including its principal executive and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. Furthermore, smaller reporting companies face additional limitations. Smaller reporting companies employ fewer individuals and may find it difficult to properly segregate duties. Often, one or two individuals control every aspect of the Company's operation and are in a position to override any system of internal control. Additionally, smaller reporting companies tend to utilize general accounting software packages that lack a rigorous set of software controls. Pursuant to rules adopted by the SEC as directed by Section302 of the Sarbanes-Oxley Act of 2002, the Company’s management, with the participation of the Chief Executive Officer and Chief Financial, evaluated the effectiveness of the Company’s disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules13a-15(e)) as of December 31, 2010.In making this assessment, our Chief Executive Officer and Chief Financial Officerused the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. Based on that evaluation, the Company’s Chief Executive Officer and Chief Financial Officer concluded that, as of that date, the Company’s disclosure controls and procedures required by paragraph (b) of Exchange Act Rules 13a-15 or 15d-15, were not effective at a reasonable assurance level.Management’s assessment identified the following material weaknesses: · As of December 31, 2010, there was a lack of accounting personnel with the requisite knowledge of Generally Accepted Accounting Principles (“GAAP”) in the US and the financial reporting requirements of the SEC; · As of December 31, 2010, there were insufficient written policies and procedures to insure the correct application of accounting and financial reporting with respect to the current requirements of GAAP and SEC disclosure requirements; and · As of December 31, 2010, there was a lack of segregation of duties, in that we only had one person performing all accounting-related duties. Notwithstanding the existence of these material weaknesses in our internal control over financial reporting, our management believes that thefinancial statements included in its reports fairly present in all material respects the Company’s financial condition, results of operations and cash flows for the periods presented.We continue to evaluate the effectiveness of internal controls and procedures on an on-going basis.We plan to further address these issues once we commence operations and are able to hire additional personnel in financial reporting. Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting, as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act, during our most recently completed fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B.OTHER INFORMATION Not applicable. 11 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The following table and biographical summaries set forth information, including principal occupation and business experience, about our directors and executive officers at April 15, 2011.There is no family relationship between or among the nominees, directors or executive officers of the Company: NAME AGE POSITION Garrett K. Krause 45 CEO / Chairman Richard Whelan 50 Executive Vice President - Operations Jorge Varela 52 Executive Vice President - Environmental Counsel Conrad C. Chase 29 Vice President – Latin American Business Development Michael Carney 28 Vice President – Business Development The business background description of the officers and directors: Mr. Garrett K. Krause, Chairman, Chief Executive Officer Mr. Krause is currently the Chairman and Chief Executive Officer of Iron Mining Group, Inc.He has served in such role since November 2008.As the Company’s Chief Executive Officer, Mr. Krause will oversee all aspects of the company operations including the two operating subsidiaries in Mexico and Chile.For over 25 years Mr. Krause has acted as an entrepreneur, investor and dealmaker, participating in over 50 global transactions in both private and public companies in domestic and international markets.Prior the Company’s name change from WorldVest, Inc. to reflect the Company’s change in business direction, Mr. Krause’s responsibilities consisted of managing all merchant banking activities which included business development in the emerging markets of Brazil and Chile where he began initial investment in iron ore leading to the company becoming 100% dedicated to its iron ore business. Mr. Krause currently serves as the Managing Director of The WorldVest Fund which through its subsidiary IMG Stock Holdings, S.A. dba Javalon, which holds 80% of Iron Mining Group stock along with other numerous international business and investment holdings.Mr. Krause also serves as CEO of WorldVest Equity, Inc. and Wilmington Rexford International, Inc.Mr. Krause studied finance and accounting at the University of Calgary, Canada. Jorge Luis Varela, JD, LLM, SJD, Executive Vice President & Environmental Counsel Mr. Varela is a leading international environmental attorney with extensive experience in the Chilean market.He has acted as counsel and consultant to many leading global mining companies such as Collhuasi, a copper company located in Northern Chile.In this role he was engaged as an environmental advisor in 1994.This was followed by a similar engagement with Plaerdom in 1995, a copper company also located in Norther Chile.In 1999, Mr. Varela was engaged by Couerd’Alene, a Chilean gold company located in the South of Chile, followed by the Panama Government 2001-2002, where he wrote much of the Panamanian mining code and consulted with many of the new entrant companies to Panama in that time. and governments, including those of El Salvador, Nicaragua, Panama, Mexico, Bolivia, Brazil, Paraguay, and Peru while also having a notable career in academia.Currently, Mr. Varela serves as the Senior and Founding Partner of Varela, Elsholz, Sorensen & Topali,LLP a Chilean-based international consulting firm specializing in environmental law and policy related to natural resources.He has served in such role since [January of 2009].Additionally, since June 2009, Mr. Varela has acted as counsel to (i) EELAW (Energy and Environmental Law, LLP) where he served as “off counsel,” an environmental and energy law firm, and (ii) Alliende, Villarroel, Lecaros & Eguiguren, LLP, a [Corporate firm specializing in corporate law, where Mr. Varela led the environment and mining and energy and international practices areas] firm.Also, since January 2010, Mr. Varela has served as the Academic Director of the graduate program in environmental law at the Universidad del Desarrollo in Santiago, Chile.From 2005 to 2008, Mr. Varela served as an international law advisor and of counsel to the law firm Urenda & Cia, LLP, in Santiago, Chile. From July 2005 through December 2007, Mr. Varela served as an Adjunct Professor of U.S. Law and Conflicts of Law (Comparative Law), as well as a Professor of International and Comparative Environmental Law and Policy at the Universidad de Los Andes, the Universidad Católica, and the Universidad Gabriela Mistral.In his various positions and firms, his prominent Chilean clients have included: Gasco, S.A. a large Chilean gas company; the Chilean National Commission on the Environment (CONAMA); Chilectra, S.A., a leading Chilean electric utility company; and the Office of the Solicitor General of Chile (Consejo de Defensa del Estado). Mr. Varela's received his J.D. in from Pontificia Universidad Católica de Chile, Law School, Santiago, Chile, where he also received his B.A. and M.S. in philosophy.Mr. Varela has been a member of the Chilean Bar Association since 1987. Thereafter he completed a diploma program on U.S. Law and American Legal Institutions at the University of Wisconsin, Madison and was a Fulbright Scholar, earning a Masters of International Legal Studies, concentrating on International Environmental Law, from American University, Washington College of Law. Additionally, he completed Doctoral Degree studies, with a concentration on International and Comparative Environmental Law and Policy at George Washington University, National Law Center. 12 Mr. Richard T. Whelan, Executive Vice President, Operations Mr. Whelan currently serves as the Company’s Executive Vice President of Operations, where he is in charge of all iron ore logistics and international financial management.He has served in such role as a consultant since September 2010.Prior to his role at Iron Mining Group, Mr. Whelan served as Deputy Director for Raytheon Technical Services Company, as part of the ITAM-Army Support Operations and Multi-National Security Transition Team in Iraq.In this role, he was responsible for supervising procurement and construction initiatives designed to generate and train Iraqi Army units at 13 Division Level Location Commands located throughout Iraq.Throughout Mr. Whelan’s career, he has managed numerous multi-billion dollar budgets, including: · Provided systems analysis for $2 billion Iraqi Security Force Funds (ISFF) and a $2.6 billion Foreign Military Sales (FMS) Program including projects in construction, communications infrastructure, military force generation, and strategic security; · Supported the strategic initiatives within the Iraqi Ministry of Defense annual budget of $5.1 billion by working to integrate the processes of Requirements Generation, Budget Formulation, Acquisition, Life Cycle Management, and Financial Management; · Project Manager for $1 billion Navy Global Contingency Construction Contract; · Project Manager for $9 billion Army Field & Readiness Support Team Contract; and · Provided Planning, Programming, Budgeting & Execution System (PPBES) inputs for supporting Operations & Maintenance of 23 operational satellites from 6 Satellite Comm.(SATCOM) programs with a total book value of $3.5 billion. Mr. Whelan received his B.S. in Mechanical Engineering from the United States Naval Academy and his MBA from San Diego State University. Mr. Conrad Chase, Vice President – Latin American Business Development Mr. Chase currently serves as the Vice President of Latin American Business Development for the Company and is responsible for sourcing business opportunities internationally.He has served in that role since September 2009, dividing his time living and working between Chile, Mexico and Brazil, developing new opportunities on behalf of the Company.Prior to joining the Company, Mr. Chase served as a Associate Vice President of business development for Corporate Capital Group, LLC a California based boutique investment bank and prior to that started his career as in business development at Castle Arch Real Estate Investment Company, a Los Angeles based private equity real estate development firm, where he was responsible for investor relationsMr. Chase has extensive international experience doing business in North and South America as well as Asia.He is fluent in Spanish, Portuguese, Italian and Korean.He received his B.S. in International Studies from the University of Wisconsin-Madison. Mr. Michael Carney, Vice President – Business Development Mr. Carney currently serves as the Executive Vice President of Business Development of the Company, a role in which he has served since September 2009. Mr. Carney has been instrumental in the Company’s development within the U.S., China and Latin America.Mr. Carney is responsible for identifying and analyzing new mine acquisition opportunities globally and working with the business development team on strategic acquisition and document preparation.Prior to joining the Company, Mr. Carney served as the associated Vice President of Corporate Capital Group, LLC a California based boutique investment bank and prior to that started his career as in business development at Castle Arch Real Estate Investment Company, a Los Angeles based private equity real estate development firm, where he was responsible for developing capital raising materials.Mr. Carney received his B.S. in Chemical Engineering from the University of California-Santa Barbara and is conversationally proficient in Korean. There are no agreements or understandings for an officer or director to resign at the request of another person and the above-named officer and director is not acting on behalf of nor will act at the direction of any other person. 13 Term of Office Our directors are appointed for a one-year term to hold office until the next annual general meeting of our shareholders or until removed from office in accordance with our bylaws. Our officers are appointed by our board of directors and hold office until removed by the board. All officers and directors listed above will remain in office until the next annual meeting of our stockholders, and until their successors have been duly elected and qualified. There are no agreements with respect to the election of Directors. We have not compensated our Directors for service on our Board of Directors, any committee thereof, or reimbursed for expenses incurred for attendance at meetings of our Board of Directors and/or any committee of our Board of Directors. Officers are appointed annually by our Board of Directors and each Executive Officer serves at the discretion of our Board of Directors. We do not have any standing committees. Our Board of Directors may in the future determine to pay Directors’ fees and reimburse Directors for expenses related to their activities. Audit Committee We do not have a standing audit committee of the Board of Directors. Management has determined not to establish an audit committee at present because of our limited resources and limited operating activities do not warrant the formation of an audit committee or the expense of doing so.Besides the services of Mr. Garrett Krause, we do not have a financial expert serving on the Board of Directors or employed as an officer based on management’s belief that the cost of obtaining the services of a person who meets the criteria for a financial expert under Item 401(e) of Regulation S-B is beyond its limited financial resources and the financial skills of such an expert are simply not required or necessary for us to maintain effective internal controls and procedures for financial reporting in light of the limited scope and simplicity of accounting issues raised in its financial statements at this stage of its development. Involvement in Certain Legal Proceedings In 1994, Mr. Krause made a $300,000 investment in a company located in Las Vegas, Nevada and due to some previous issues with the original company founder not disclosed within the transaction, subsequent legal action was taken and Mr. Krause was included as a second defendant.Several years later, the lawsuit became dormant due to the death of the principal defendant.Mr. Krause wrongly took the assumption that his lawyer had the case dismissed.In 1997, the plaintiff went to court and obtained a $30 million default judgment against Mr. Krause personally by serving him at a previous address.After becoming aware of the personal judgment against him in late 1999, Mr. Krause’s spent several years and approximately $500,000 in legal fees fighting through the Nevada court system seeking his day in court.Mr. Krause and his counsel heavily disputed the allegations, findings and facts, which led to the default judgment.In October of 2005, at the advice of his legal counsel, Mr. Krause filed personal bankruptcy in an effort to move the case from local Nevada courts to the Federal Bankruptcy Court.In the first hearing on this case in 2006 the bankruptcy judge dismissed the judgment and case, with prejudice, and Mr. Krause’s bankruptcy was immediately discharged.In 2008, the lower court’s decision was held up on appeal and the case was settled for $250,000 during the final appeal to the United States Supreme Court Other than described above, to our knowledge, during the past ten (10) years, none of our directors, executive officers, promoters, control persons, or nominees has been: · the subject of any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · convicted in a criminal proceeding or is subject to a pending criminal proceeding (excluding traffic violations and other minor offenses) · subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; or · found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law. Compliance With Section 16(A) Of The Exchange Act Section 16(a) of the Exchange Act requires the Company’s officers and directors, and persons who beneficially own more than 10% of a registered class of the Company’s equity securities, to file reports of ownership and changes in ownership with the Securities and Exchange Commission and are required to furnish copies to the Company. To the best of the Company’s knowledge, any reports required to be filed were timely filed in fiscal year ended December 31, 2010. 14 Auditors; Code of Ethics; Financial Expert We do not have an audit committee financial expert.We do not have an audit committee financial expert because we believe the cost related to retaining a financial expert at this time is prohibitive.Furthermore, because we are only beginning our commercial operations, at the present time, we believe the services of a financial expert are not warranted. Potential Conflicts of Interest We are not aware of any current or potential conflicts of interest with any of our executives or directors. ITEM 11. EXECUTIVE COMPENSATION Compensation of Executive Officers The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers paid by us during the fiscal years ended December 31, 2010 and 2009 in all capacities for the accounts of our executives, including the Chief Executive Officer (CEO) and Chief Financial Officer (CFO): SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compensation ($) Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Garrett K. Krause $ 0 0 0 0 0 0 $ President, Chief $ 0 0 0 0 0 0 $ Executive Officer, Chief Financial Officer Jorge Varela $
